Citation Nr: 1640885	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right hand disorder, claimed as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim for service connection for a right hand disorder on a secondary basis.  

The Veteran perfected an appeal of the denial, and in November 2013, the Board denied the Veteran's claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014 the Court issued an order granting the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remanded the case to the Board for compliance with the JMR, to include a determination whether an examination or opinion was necessary. 

In May and September of 2015, the Board remanded the claim for additional development.  

As noted in the Board's September 2015 remand, the issue of entitlement to service connection for a dental disorder for treatment purposes was raised by the record, but it was unclear whether the issue has been adjudicated.  The Board had referred the matter for appropriate action, i.e., referral to the appropriate VA Medical Center (VAMC) for adjudication.  Although the AOJ submitted a June 2015 Memorandum referring the issue to the RO, it did not appear that such issue has been referred to the appropriate VAMC for adjudication.  There is still no indication that this issue has been adjudicated.  Therefore, the claim is again referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

It appears that the issue of entitlement to service connection for depression has been raised by the record in a September 2016 statement (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran does not have a right hand disability that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right hand disability.  The Veteran primarily contends that he has residuals of a post-service right hand injury, to include calcium deposits and what he has characterized as "grizzle," that were caused or aggravated by his service-connected hepatitis C.  

In April 2009, the Veteran filed his claim.  In September 2009, the RO denied the claim.  The Veteran has appealed.

The Board notes that additional medical evidence has been received since the issuance of the most recent supplemental statement of the case in March 2016, which is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  

For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for hepatitis C, and scar, right thigh.

The Veteran's service treatment records show that in October 1979, he sustained a second-degree burn to his right hand.  He had a small blister on his palm, with some drainage.  He received follow-up treatment twice in November 1979, with a finding that there was no infection, and assessments of second-degree burn, and "dressing change."  The Veteran's separation examination report, dated in April 1980, shows that his upper extremities were clinically evaluated as normal.  

As for the post-service medical evidence, VA progress notes include reports, dated in 2006, which note complaints of right hand numbness and pain, assessments of chronic right hand pain, and a reported history of both a crush injury to the right hand in 1981, and arthritis.  He was provided with Tramadol for his hand pain.  An April 2007 report notes complaints of intermittent swelling and numbness of the hands; the Veteran reported using Ibuprofen for CTS (carpal tunnel syndrome).  In December 2007, he reported a history of arthritis involving his hands.  Beginning in 2008, he received treatment for hepatitis C.  

A VA hand and fingers disability benefits questionnaire (DBQ), dated in June 2015, shows that the examiner reviewed the Veteran's e-folder (VBMS or Virtual VA).  The report shows that the Veteran reported injuring his right hand six months after leaving the military, while working on an oil rig.  He stated that the tips of his fingers had been amputated in the injury, and he indicated that he hands had "all calcium deposits and grizzle," which he thought may be related to his service-connected hepatitis C.   

The examiner stated that the Veteran had sustained a crush injury with distal-tip amputation of the ring, middle and little fingers.  The right hand appeared to be well-healed, and its functioning was similar to the left hand.  There were "very faint" scars.  He had increased sensitivity of the distal index finger, which was to be expected from a near-amputation of the digit d/t (due to) nerve injury from a crush injury.  

The examiner stated that she did not find evidence in the medical literature that would support the Veteran's hepatitis C treatment hindered the treatment for his right hand, providing evidence against this claim.  His plain films (X-rays) from 2014 did not show evidence of degenerative changes or calcium deposits.  He was diagnosed with hepatitis C in 2000, and he did not start treatment for this condition until 2008.  His crush injury was in 1981, and his hand would have been fully healed from the injury.  He may have ongoing pain and hypersensation as a result of the injury, but not due to the hepatitis C, or treatment for hepatitis C.  

To fully address this issue, in September 2015, the Board remanded the claim.  The Board stated that the June 2015 VA examiner had not specifically opined as to whether the Veteran's right hand disorder was aggravated by his hepatitis C, or the treatment thereof.  The Board therefore remanded the claim for an addendum opinion. 

A March 2016 supplemental opinion from the examiner who performed the Veteran's June 2015 examination shows the following: a baseline level of severity for the Veteran's right hand disability could not be determined.  The examiner explained that the Veteran's right hand crush injury with distal tip amputation of the ring, middle, and little fingers appeared to be well-healed, and that its functioning was similar to the functioning of his left hand.  His right hand scars were very faint.  His hand injury was in 1981.  His treatment resulted in good healing.  His hepatitis C treatment began in 2008, many years later.  His hand condition was therefore fully healed, and it was not affected by his subsequent diagnosis of hepatitis C.  The symptoms he has are due to the residuals of the injury, and they have nothing to do with hepatitis C.  

The Board finds that the claim must be denied.  The Veteran was treated for a second-degree burn on his right palm between October and November of 1979, with no subsequent evidence of treatment during his remaining period of service.  His April 1980 separation examination report does not note complaints, findings, or a diagnosis of a right hand disability.  Therefore, a chronic right hand disability is not shown during service.  See 38 C.F.R. § 3.303(a).   

Following service, the Veteran has reported sustaining a right hand injury in 1981.  The earliest medical evidence of a right hand disability is dated in 2006, many years after service.  There is no competent opinion of record to show that the Veteran has a right hand disability that is related to his service.  Accordingly, the preponderance of the evidence is against the claim on a direct basis.  See 38 C.F.R. § 3.303.  

The Board notes that to the extent that the Veteran has reported that he was found to have right hand arthritis by X-ray, there is no evidence to show this, and the VA examiner specifically stated that a 2014 X-ray did not show evidence of degenerative changes.  Therefore, right hand arthritis is not shown by X-ray, as required by VA regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015); VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating that X-ray studies and other specific findings are needed to properly assess and diagnose the disorder).  Accordingly, service connection for right hand arthritis is not warranted on a presumptive (or any other) basis.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

However, the Veteran's primary assertion is that his service-connected hepatitis C impaired the healing of his post-service right hand injury in 1981, such that service connection for a right hand disability is warranted on a secondary basis, i.e., as caused or aggravated by his hepatitis C.  See 38 C.F.R. § 3.310.  

The Board has reviewed this important question with great care.  There is no competent opinion of record in support of this aspect of the claim.  The only competent opinions of records are the VA examiner's June 2015 and March 2016 opinions, and they weigh against the claim.  They are considered to be highly probative, as they are shown to have been based on a review of the Veteran's claims files, and they are accompanied by sufficient rationales.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Boggs v. West, 11 Vet. App. 334, 344 (1998).  

In this regard, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  When read in context, the March 2016 VA opinion shows that although the examiner did not specifically use the term "aggravation," nor did she specifically discuss use of antiviral or immunosuppressive medications, as indicated in the Board's remand, her discussion is sufficiently broad to show that the possibilities of both causation and aggravation of the Veteran's right hand disability by his service-connected hepatitis C was ruled out on any basis.  

Specifically, she noted that the Veteran's right hand injury occurred in 1981 and that it was "fully healed" prior to his treatment for hepatitis C, which began about 17 years later, in 2008.  

She further stated that the Veteran's right hand condition was "not affected" by his hepatitis C, that his right hand symptoms are due to the residuals of his injury, and that they have "nothing to do" with hepatitis C. 

This is a highly detailed report that the Board can not disregard.  Further, it is important to again note that no medical provider has supported the Veteran's concern, a concern the Board has addressed with great care, remanding this case to address this issue.    

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hand disability, and that the claim must be denied on any basis.  38 C.F.R. §§ 3.303, 3.310.   

With regard to the appellant's own contentions, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Claimants are normally presumed competent to report the presence of symptoms such as those involving the joints.  Id.  The Veteran's service treatment reports and the post-service medical records have been discussed.  The medical evidence is insufficient to show that the Veteran's right hand disability is due to his service, or that it was caused or aggravated by a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran has the claimed condition due to service, or due to service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

In September 2015, the Board remanded this claim.  The Board directed that a supplemental opinion be obtained which discusses the possibility of aggravation, to include as due to treatment for hepatitis C.  In March 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a right hand disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


